10
 AO 245C (Rev. ) Amended Judgment in a Criminal Case
                      Sheet 1A                                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page         2        of   10
 DEFENDANT: ANTONIO TILLMON
 CASE NUMBER: 2:15-CR-9-9H

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                                Offense Ended                   Count

18 U.S.C. § 924(o)              Conspiracy to Use and Carry Firearms During and in Relation to   4/22/2015                        2
                                Drug-Trafficking Offenses




21 U.S.C. § 841(a)(1), 21       Attempted Possession With Intent to Distribute More Than 1       4/22/2015                        48
U.S.C. § 841(b)(1)(A), 21       Kilogram of Heroin and Aiding and Abetting
U.S.C. § 846, and 18 U.S.C. §
2


18 U.S.C. § 924(c), 18 U.S.C.    Using and Carrying a Firearm During and in Relation to a        4/22/2015                        49
§ 924(c)(1)(A)(i), and 18        Drug-Trafficking Offense and Aiding and Abetting
U.S.C. § 2
10
10
10
10
10
10
10
10
